DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claims filed 3/15/2022 have been amended to overcome the previously filed claim objections.
The claims filed 3/15/2022 have been amended to overcome the previously filed 35 U.S.C. 112(b) rejections.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 3/15/2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive. Originally filed claim 25 and paragraph [0761] provide support for two surgical instruments where the motor control system of the second instrument is configured to control the operation of the electric motor based on a signal from the strain gage circuit of the first instrument and Fig. 127 depicts first and second instruments with end effectors communicating with one another in situ. While a specific embodiment of claims 1 and/or 25 is not found in the drawings, with the disclosure taken as a whole, one skilled in the art could reasonably conclude that the inventor had possession of the claimed invention at the time of filing based on the examples described above. The rejection of claims 1-19 has been withdrawn. 
Applicant's arguments filed with respect to claim 25 have been fully considered but they are not persuasive. Applicant argues that claim 25 expressly recites two separate surgical instruments which is ignored. However, two separate surgical instruments are not explicitly shown or described in the specification as claimed (see drawing objections below). Therefore, it is reasonable for one of ordinary skill in the art to interpret the first instrument to comprise only the specific parts listed i.e. a strain gage circuit and a transmitter while the second instrument only comprises an electric motor, a drive shaft, and a motor control system as claimed. Because Shelton discloses all of the features of the claims, their combination constitutes a first and second instrument as claimed. Further, it is noted that Figure 1 of applicant’s specification provides support for a single handle assembly 1000 that may be used with a plurality of shaft assemblies 2000, 3000, 4000, and 5000. Thus, it is reasonable for one of ordinary skill in the art to interpret each individual shaft assembly and/or the handle assembly as separate surgical instruments. In other words, different parts of a surgical system may constitute individual “instruments” as claimed.
In response to applicant's arguments against Contini individually with respect to claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Contini fails to disclose a strain gage circuit embedded in the drive shaft. However, as discussed below, Contini teaches a strain gage connected to the drive shaft 212 as the drive shaft 212 extends through the opening in the strain gage 296. Thus, Contini is not being relied upon to teach the strain gage embedded in the drive shaft as claimed. Shelton is instead relied upon to teach a strain gage circuit (15050) embedded in a drive shaft (15050 is embedded in output shaft 15020 which is the drive shaft of a motor 15010). It is the combination of Contini in view of Shelton that teaches a strain gage circuit embedded in the drive shaft as claimed. No arguments were made with respect to the teachings of the strain gage being embedded in Shelton. Therefore, the rejection has been maintained. 
For clarification purposes it is further noted that because the surgical instrument system of Contini has multiple end effectors that can be removed and replaced, it is the examiner’s opinion that an original end effector connected to the handle comprises a first surgical instrument and when that original end effector is removed and replaced with a different end effector, then a second instrument, with a different end effector is disclosed. This interpretation is similar to that of Figure 1 of applicant’s specification which includes different shaft assemblies 2000, 3000, 4000, and 5000 which are attachable to handle 1000. When shaft assembly 2000 is attached to handle 1000 one instrument is formed while when shaft assembly 3000 is attached to handle 1000, another, second instrument is formed. Further, the surgical instrument system of Contini includes two electric motors and multiple motor control systems for each of the two motors and different end effectors. Thus, the surgical instrument system of Contini is considered to include a first surgical instrument and a second surgical instrument.
For at least the reasons discussed above, the previous rejections over Contini and Shelton have been maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first instrument and the second instrument, comprising: an electric motor; a drive shaft operably coupled to said electric motor; and a motor control system in communication with said electric motor and said transmitter, wherein said motor control system is configured to control the operation of said electric motor based on a signal from said strain gage circuit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such limitations include “means for regulating temperature” in claims 6, 7, and 9.  For examination purposes, this is being interpreted as a temperature control system with a temperature sensor as disclosed in applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV et al. (US 2016/0256162), hereinafter Shelton.
Regarding claim 25, Shelton discloses a surgical system (10), comprising: a first instrument comprising a strain gage circuit (15050) and a transmitter (15060) in communication with said strain gage circuit (15060 in communication with strain gage circuit through motor control system 15040); and a second instrument, comprising: an electric motor (15010); a drive shaft (15020) operably coupled to said electric motor (Para. [0256], lines 11-14); and a motor control system (15040) in communication with said electric motor and said transmitter (15040 is positioned on drive shaft 15020 which is coupled to electric motor 15010 and transmitter 15060 is in communication with 15047, which is a part of the motor control system), wherein said motor control system is configured to control the operation of said electric motor based on a signal from said strain gage circuit (Para. [0262], microprocessor 15047 or motor control system 15040 analyzes strain gage data then controls operation of electric motor 15010).
Para. [0255] indicates that the previously disclosed surgical instruments can be components attached to the motors and drive systems disclosed in Fig. 30-31 of 15000.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contini (US 2016/0310134 A1) in view of Shelton (US 2016/0256162).
Regarding claim 1, Contini discloses in Fig. 1-82 a surgical instrument system (100), comprising: a first surgical instrument (first instrument is combination of shaft 206, handle 10, first end effector 400, and drive system), comprising: a handle (10); a shaft (206) extending from said handle (Fig. 1, 206 is part of 200 which extends from handle 10); a first end effector extending from said shaft (400, Para. [0312], indicates that each motor can be associated with a different end effector function; Para. [0322], first motor 152 can articulate the end effector 400; Applicant’s first end effector as disclosed in Fig. 82-85 of Applicant’s drawings and  specification appears to be one part with multiple end effector functions, therefore Contini discloses this equivalent); and a drive system (drive system is combination of motor 152, drive shaft 152a, motor control MC0, and strain gage 296), comprising: a first electric motor (152); a drive shaft (152a) operably coupled to said first electric motor; a first motor control system (MC0) in communication with said electric motor (Para. [0309], lines 1-2, indicates motor control MC0 is in communication with motor 152); and a strain gage circuit (296), wherein said strain gage circuit is in signal communication with said first motor control system (Para. [0354], strain gage 296 is connected to drive shaft 212, Para. [0332] where drive shaft 212 which connects to coupling shafts 64a,b,c, Para. [0311] which connect 212 to motors/motor shafts and therefore is in communication with first motor control system as the first motor control system is connected to the motor), and wherein said first motor control system is configured to control the operation of said first electric motor to perform an end effector function of said first end effector (Para. [0322], indicates circuit board 142 which houses MC0 causes first motor to articulate end effector 400) based on a signal from said strain gage circuit (Para. [0354], strain gage 296 sends feedback to motors/motor controls to affect end effector function); and a second surgical instrument, comprising: a second end effector (400, Para. [0312], indicates that each motor can be associated with a different end effector function; Para. [0323], second motor 154 can rotate the end effector 400; Applicant’s second end effector as disclosed in Fig. 82-85 of Applicant’s drawings and  specification appears to be one part with multiple end effector functions, therefore Contini discloses this equivalent); a second electric motor (154); and a second motor control system (MC1), wherein said second motor control system is configured to control the operation of said second electric motor to perform an end effector function of said second end effector (Para. [0323], indicates circuit board 142 which houses MC1 causes second motor to rotate end effector 400) based on a signal from said strain gage circuit (Para. [0354], strain gage 296 sends feedback to motors/motor controls to affect end effector function).
Contini discloses the invention essentially as claimed as discussed above including a strain gage circuit (296) that affects end effector function and motor speed.  However, the strain gage circuit of Contini is located in the adapter assembly, and Contini does not disclose the strain gage circuit being embedded in the drive shaft.
Shelton, in the same art of surgical instrument systems, teaches a strain gage circuit (15050) embedded in a drive shaft (15050 is embedded in output shaft 15020 which is the drive shaft of a motor 15010) where the strain gage circuit (15050) is also for the purpose of affecting end effector function and motor speed (Para. [0262]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the strain gage circuit of Contini to be at the location (embedded in the drive shaft) as taught by Shelton since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, modified Contini discloses said strain gage circuit (Contini: 296) is configured to measure the strain in said drive shaft (Contini: Para. [0354], measures strain in drive shaft 212), and wherein said second motor control system comprises a processor (Contini: 1102; Para. [0397], lines 7-12, second motor control system MC1 is with processor 1102) and an algorithm configured to stop said second electric motor when the measured strain exceeds a predetermined threshold (Para. [0354], strain gage 296 has feedback loop (algorithm) which measures strain in drive shaft in order to set speed current limit on second motor which is controlled by MC1; Para. [0450], strain gage can cause reduced speed of motor which could indicate stopping of motor).
Regarding claim 3, modified Contini discloses said drive system further comprises an actuator (Contini: push button 172d) and an actuation sensor (Contini: Para. [0322], actuation sensor is the signal that is sent to the motor control system), wherein said actuation sensor is in communication with said first motor control system (Contini: Para. [0322], actuation signal/sensor goes to controller 142 which includes first motor control system MC0), wherein said actuator is movable between an unactuated position and an actuated position (Contini: 172d is a push button, when pushed it is actuated and when not pushed it is unactuated), and wherein an actuation of said actuator re-starts said first electric motor after being stopped by said first motor control system (Contini: Para. [0322], actuator 172d turns on first motor 152 to activate, motor is previously off prior to actuation).
Regarding claim 4, modified Contini discloses said strain gage circuit (Contini: 296) is configured to measure the strain in said drive shaft (Contini: Para. [0354], measures strain in drive shaft 212), and wherein said first motor control system comprises a processor (Contini: 1102; Para. [0397], lines 7-12, first motor control system MC0 is with processor 1102) and an algorithm configured to slow said first electric motor when said measured strain exceeds a predetermined threshold (Para. [0354], strain gage 296 has feedback loop (algorithm) which measures strain in drive shaft in order to set speed current limit on first motor which is controlled by MC1; Para. [0450], strain gage can cause reduced speed of motor).
Regarding claim 5, modified Contini discloses said drive system further comprises an actuator (Contini: push button 172d) and an actuation sensor (Contini: Para. [0322], actuation sensor is the signal that is sent to the motor control system), wherein said actuation sensor is in communication with said first motor control system (Contini: Para. [0322], actuation signal/sensor goes to controller 142 which includes first motor control system MC0), wherein said actuator is movable between an unactuated position and an actuated position (Contini: 172d is a push button, when pushed it is actuated and when not pushed it is unactuated), and wherein an actuation of said actuator speeds up said first electric motor after being slowed by said first motor control system (Contini: Para. [0322], actuator 172d turns on first motor 152 to activate from the previous state the first motor was in).
Modified Contini discloses the invention essentially as claimed as discussed above regarding claim 1 including a first end effector and a first motor control system.  However, modified Contini does not disclose a transmitter configured to emit a wireless signal to a surgical system and a receiver configured to receive a wireless signal from the surgical system.
Regarding claim 11, Shelton, in the same art of surgical instrument systems, teaches a transmitter (15060) in signal communication with a motor control system (motor control system is 15040 which includes 15047, Para. [0264], lines 10-12), wherein said transmitter is configured to emit a wireless signal to a surgical instrument system (Para. [0264], lines 14-18); and a receiver (15070) in signal communication with said motor control system (Para. [0265], lines 8-11), wherein said receiver is configured to receive a wireless signal from the surgical instrument system (Para. [0265], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first instrument of Contini to include a transmitter and receiver as taught by Shelton in order to enable a user to have wireless control over the surgical instrument system and motors (Para. [0264]-[0265]).
Regarding claims 12-14, modified Contini discloses an articulation joint (466) rotatably connecting said first end effector to said shaft (Para. [0322]), wherein said end effector function comprises rotating said first end effector about said articulation joint (Para. [0322], rotation right and left of end effector 400 about body portion 402).
Modified Contini discloses the invention essentially as claimed as discussed above including a strain gage circuit that affects motor speed based on a feedback loop.  However, modified Contini does not expressly disclose the first motor control system is configured to stop as well as slow the articulation of said first end effector when the strain in said drive shaft exceeds a threshold level.
Shelton, in the same art of surgical instrument systems, teaches a motor control system configured to stop the articulation of said end effector when the strain in said drive shaft exceeds threshold level (Para. [0263], discloses that one of the end effector functions that can be controlled through the strain gage and motor control system is articulation; Para. [0262], [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and stops operation of motor and articulation), and a motor control system is configured to slow the articulation of said first end effector when the strain measured by said strain gage in said drive shaft exceeds a threshold level (Para. [0263] discloses that one of the end effector functions that can be controlled through the strain gage and motor control system is articulation; Para. [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and slows operation of motor and shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Contini to include a motor control system that stops and slows articulation based on a strain threshold level in order to prevent the device from not articulating properly (Para. [0262], lines 1-6).
Modified Contini discloses the invention essentially as claimed as discussed above including a first end effector, a first motor control system, and a strain gage.  However, modified Contini does not disclose an end effector with a tissue cutting member and to stop and slow the translation of the tissue cutting member as a result of a strain reading from the strain gage.
Regarding claims 17 and 18, Shelton, in the same art of surgical instrument systems, teaches an end effector (300) comprising a tissue cutting member (182), wherein said end effector function of said first end effector comprises displacing said tissue cutting member through a cutting stroke (Para. [0189[, lines 18-21, 182 is advanced distally in stroke to sever tissue), and wherein a motor control system is configured to stop the translation of said tissue cutting member when the strain measured by said strain gage in said drive shaft exceeds a threshold level (Para. [0263], discloses that one of the end effector functions can be controlled through the strain gage circuit is firing, Para. [0189], discloses that cutting of the tissue is completed through the firing system; Para. [0262], [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and stops operation of motor), and a motor control system configured to slow the translation of said tissue cutting member when the strain measured by the strain gage in said drive shaft exceeds a threshold level (Para. [0263], discloses that one of the end effector functions that can be controlled through the strain gage circuit is firing, Para. [0189], discloses that cutting of the tissue is completed through the firing system; Para. [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and slows operation of motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Contini to include a tissue cutting member and a motor control system that stops and slows articulation based on a strain threshold level in order to allow for the function of cutting grasped tissue and prevent the device from sticking during a firing motion (Para. [0262], lines 6-9).
Regarding claim 19, modified Contini discloses said first end effector (400) comprises a staple cartridge including staples removably stored therein (Para. [0374], includes staple cartridge that can eject/remove staples).

***NOTE***: The rejection below is in view of a different interpretation of Contini.
Regarding claim 1, Contini discloses in Fig. 1-82 a surgical instrument system (100), comprising: a first surgical instrument (first instrument is combination of shaft 206, handle 10, first end effector 400, and drive system), comprising: a handle (10); a shaft (206) extending from said handle (Fig. 1, 206 is part of 200 which extends from handle 10); a first end effector extending from said shaft (400, Para. [0312], indicates that each motor can be associated with a different end effector function; Para. [0323], first motor 154 can rotate the end effector 400; Applicant’s first end effector as disclosed in Fig. 82-85 of Applicant’s drawings and specification appears to be one part with multiple end effector functions, therefore Contini discloses this equivalent); and a drive system (drive system is combination of motor 154, drive shaft 154a, motor control MC1, and strain gage 296), comprising: a first electric motor (154); a drive shaft (154a) operably coupled to said first electric motor; a first motor control system (MC1) in communication with said electric motor (Para. [0309], lines 1-2, indicates motor control MC1 is in communication with motor 154); and a strain gage circuit (296), wherein said strain gage circuit is in signal communication with said first motor control system (Para. [0354], strain gage 296 is connected to drive shaft 212, Para. [0332] where drive shaft 212 which connects to coupling shafts 64a,b,c, Para. [0311] which connect 212 to motors/motor shafts and therefore is in communication with first motor control system as the first motor control system is connected to the motor), and wherein said first motor control system is configured to control the operation of said first electric motor to perform an end effector function of said first end effector (Para. [0323], indicates circuit board 142 which houses MC1 causes first motor to rotate end effector 400) based on a signal from said strain gage circuit (Para. [0354], strain gage 296 sends feedback to motors/motor controls to affect end effector function); and a second surgical instrument, comprising: a second end effector (400, Para. [0312], indicates that each motor can be associated with a different end effector function; Para. [0322], second motor 152 can articulate the end effector 400; Applicant’s second end effector as disclosed in Fig. 82-85 of Applicant’s drawings and  specification appears to be one part with multiple end effector functions, therefore Contini discloses this equivalent); a second electric motor (152); and a second motor control system (MC0), wherein said second motor control system is configured to control the operation of said second electric motor to perform an end effector function of said second end effector (Para. [0322], indicates circuit board 142 which houses MC0 causes second motor to rotate end effector 400) based on a signal from said strain gage circuit (Para. [0354], strain gage 296 sends feedback to motors/motor controls to affect end effector function).
Contini discloses the invention essentially as claimed as discussed above including a strain gage circuit (296) that affects end effector function and motor speed.  However, the strain gage circuit of Contini is located in the adapter assembly, and Contini does not disclose the strain gage circuit being embedded in the drive shaft.
Shelton, in the same art of surgical instrument systems, teaches a strain gage circuit (15050) embedded in a drive shaft (15050 is embedded in output shaft 15020 which is the drive shaft of a motor 15010) where the strain gage circuit (15050) is also for the purpose of affecting end effector function and motor speed (Para. [0262]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of the strain gage circuit of Contini to be at the location (embedded in the drive shaft) as taught by Shelton since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15 and 16, modified Contini discloses said first end effector (400) comprises a rotatable jaw (Para. [0323], indicates first instrument causes rotation of 400 which contains jaws 406, 408; therefore jaws rotate), wherein said end effector function of said first end effector comprises rotating said jaw (Para. [0323], first motor 154 can rotate 400, and therefore jaws 406, 408).
Modified Contini discloses the invention essentially as claimed as discussed above including a rotatable jaw and a strain gage circuit.  However, modified Contini does not expressly disclose the strain gage circuit can slow and stop the end effector the strain exceeds a threshold level.
Shelton, in the same art of surgical instrument devices, teaches a motor control system configured to stop the end effector when the strain in said drive shaft exceeds threshold level (Para. [0262], [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and stops operation of motor and articulation), and a motor control system is configured to slow the end effector when the strain measured by said strain gage in said drive shaft exceeds a threshold level (Para. [0263], microprocessor can interpret strain data, and when outside of a maximum strain threshold, interrupts and slows operation of motor and shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Contini to include a motor control system that stops and slows the end effector based on a strain threshold level in order to prevent the device from making undesired movements as a result of too much strain (Para. [0262], lines 1-4).

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Contini (US 2016/0310134 A1) in view of Shelton (US 2016/0256162), as applied to claim 1 above, and further view of Blumenkranz et al. (US 2010/0087835), hereinafter Blumenkranz.
Modified Contini discloses the invention essentially as claimed as discussed above regarding claim 1.  However, modified Contini does not disclose a means for regulating the temperature of a strain gage circuit.
Regarding claim 6, Blumenkranz, in the same art of surgical instruments with end effectors, teaches a means for regulating the temperature of said strain gage circuit (shroud 255, Para. [0107], shroud can stabilize temperature strain sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Contini to include a temperature regulation feature as taught by Blumenkranz in order to control the temperature of the strain gage circuit to minimize the effects of temperature on strain readings.
Regarding claim 7, modified Contini further discloses said means is configured to minimize the temperature variations in said strain gage circuit relative to a predetermined temperature (Blumenkranz: Para. [0107], predetermined temperature is that of a human body temperature, temperature shroud is used to prevent change from the human body temperature).
Regarding claim 8, modified Contini further discloses said predetermined temperature is independent of the ambient temperature surrounding said surgical instrument (Blumenkranz: Para. [0107], predetermined temperature is human body temperature, ambient temperature would be temp of surgical room, therefore independent of each other).
Regarding claim 9, modified Contini further discloses said means is configured to hold the temperature of said strain gage circuit at a constant temperature (Blumenkranz: Para. [0107], shroud holds strain gage circuit at a human body temperature which would be constant temperature).
Regarding claim 10, modified Contini further discloses said constant temperature is different than the ambient temperature surrounding said surgical instrument (Blumenkranz: Para. [0107], constant temperature is human body temperature, ambient temperature would be temp of surgical room, therefore independent of each other).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2016/0256162) in view of Barral et al. (US 2018/0055577), hereinafter Barral.
Shelton discloses the invention essentially as claimed as discussed above regarding claim 25 including a motor control system in communication with a transmitter.  However, Shelton does not disclose that the motor control system and transmitter are in communication via a surgical hub.
Regarding claim 26, Barral, in the same art of surgical instruments with end effectors, teaches a surgical data hub (processor 105) where sensors that transmit data provide information to the surgical data hub which affect a feedback loop (Para. [0015]), where the feedback loop changes the movement of the device (motor control) (Para. [0021], [0023], [0028], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shelton to include a surgical data hub as taught by Barral in order to allow for a location to continually adjust the parameter applied to a surgical system (Para. [0015]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771